SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
296
CA 10-01693
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


JOANN RIPKA, PLAINTIFF-APPELLANT,

                     V                                              ORDER

ROBBIE RIPKA, DEFENDANT-RESPONDENT.


HANCOCK & ESTABROOK, LLP, SYRACUSE (ALAN J. PIERCE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MACHT, BRENIZER & GINGOLD, P.C., SYRACUSE (JON W. BRENIZER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an amended judgment of the Supreme Court, Oswego
County (James W. McCarthy, A.J.), entered October 26, 2009 in a
divorce action. The amended judgment amended the equitable
distribution of the marital assets of the parties.

     It is hereby ORDERED that the amended judgment so appealed from
is unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court